         Case 2:19-cr-00307-CFK Document 194 Filed 08/31/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                        :            CRIMINAL ACTION
v.                                      :
                                        :            NO. 19-307 [1-4, 6-13]
JOSE NIEVES-VELEZ, ET AL

                       AMENDED SCHEDULING ORDER

        AND NOW, this 31st day of August, 2020, upon consideration of the

Motions for Extension of Time to File Pretrial Motions (ECF 191, 192, 193), it is

the understanding of the Court that counsel are in agreement regarding an

extension of the filing deadline, and it is therefore ORDERED that the Motions

are GRANTED. It is further ORDERED as follows:

     1. The government was previously ordered to produce all available discovery

        to defense counsel. The Court will require all counsel to adhere to the

        discovery rules and requirements set forth in the Federal Rules of Criminal

        Procedure and the Federal Rules of Evidence.

     2. All pretrial motions shall be filed no later than December 1, 2020.

        Responses to pretrial motions shall be filed no later than January 11, 2021.

     3. The Pretrial Motions Hearing is rescheduled for February 1, 2021 at 9:00

        AM in Courtroom 6A.

     4. Trial memoranda, witness lists, proposed voir dire questions, points for

        charge, and proposed verdict forms shall be filed by March 3, 2021.
                                            1
           Case 2:19-cr-00307-CFK Document 194 Filed 08/31/20 Page 2 of 2




          Counsel must also email the Microsoft Word and Adobe PDF versions of

          these trial documents to the deputy clerk.

      5. The Jury Trial is still Specially Listed for March 8, 2021 at 9:00 AM in

          Courtroom 6A. The Court will require a courtesy copy of every trial

          exhibit.

      6. Counsel of record are attached for all listed court proceedings. Please

          review Judge Kenney’s policies and procedures on the U.S. District Court

          website. 1



          IT IS SO ORDERED.
                                                            BY THE COURT:

                                                            /s/ Chad F. Kenney


                                                            Chad F. Kenney, Judge


cc: Counsel (ECF)




1
    http://www.paed.uscourts.gov/judges-info/district-court-judges/chad_f_kenney
                                                 2
